DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/20/2020 and 12/7/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 17-21 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takata (US 2017/0287993 A1).
Regarding independent claim 1, Figures 1 and 9-11B of Takata disclose an organic light emitting display device comprising: 

a plurality of first electrodes 12a-12c (“lower electrodes”- ¶0078) allocated to the plurality of sub-pixels; 
a first bank 40/131 (collectively 40 “row banks” and 131 “column banks”- ¶0111) disposed on the first electrodes 12a-12c and having a plurality of first openings that exposes the plurality of first electrodes 12a-12c ; and 
a second bank 32/33 (collectively “column banks” 32 and 33- ¶0109) disposed on the first bank 40/131 and having a plurality of second openings that exposes the plurality of first electrodes and a part of the first bank, 
wherein the plurality of first electrodes 12a-12c include a plurality of (1-1)-th electrodes (i.e., the electrodes 12a-12c in the left column of subpixels in pixels 10P) arranged in a (3n-2)-th column (i.e., the left column of subpixels in pixels 10P), a plurality of (1-2)-th electrodes (i.e., the electrodes 12a-12c in the middle column of subpixels in pixels 10P) arranged in a (3n-1)-th column (i.e., the middle column of subpixels in pixels 10P) and a plurality of (1-3)-th electrodes (i.e., the electrodes 12a-12c in the right column of subpixels in pixels 10P) arranged in a 3n-th column (i.e., the right column of subpixels in pixels 10P), where n is a natural number equal to or greater than 1 (see Fig. 1), 
wherein the first bank 40/131 is disposed between the plurality of first electrodes 12a-12c neighboring in the column direction and disposed between the (1-3)-th electrodes and the (1-1)-th electrodes neighboring in the row direction, 

wherein the second bank 32/33 is not disposed between the plurality of (1-3)-th electrodes arranged in the 3n-th column and the plurality of (1-1)-th electrodes neighboring the plurality of (1-3)-th electrodes in the row direction and arranged in the (3n-2)-th column.
Regarding claim 3, Figures 1 and 9-11B of Takata disclose wherein the plurality of second openings simultaneously expose the (1-3)-th electrodes arranged in the 3n-th column and the (1-1)-th electrodes neighboring the (1-3)-th electrodes in the row direction and arranged in the (3n-2)-th column.
Regarding claim 4, Figures 1 and 9-11B of Takata disclose the organic light emitting display device further comprising organic emission layers 15R, 15G, 15B (red/green/blue “organic light-emitting layers”- ¶0078) respectively disposed in the plurality of second openings, wherein the organic emission layers 15R, 15G, 15B include a first organic emission layer 15R emitting light in a first color, a second organic emission layer 15G emitting light in a second color, and a third organic emission layer 15B emitting light in a third color (¶0078).
Regarding claim 5, Figures 1 and 9-11B of Takata disclose wherein the second openings include (2-1)-th, (2-2)-th, (2-3)-th, (2-4)-th, (2-5)-th, (2-6)-th and (2-7)-th 
Regarding claim 6, Figures 1 and 9-11B of Takata disclose wherein the first organic emission layer 15R is disposed in the (2-1)-th opening and the (2-5)-th opening, the second organic emission layer 15G is disposed in the (2-2)-th opening, the (2-4)-th opening and the (2-6)-th opening, and the third organic emission layer 15B is disposed in the (2-3)-th opening and the (2-7)-th opening (¶0076).
Regarding claim 17, Figures 1 and 9-11B of Takata disclose wherein the sub-pixels are sequentially alternately arranged in the row direction in units of a group (i.e., 2 neighboring pixels 10P), wherein the group comprises a first sub-pixel 10R (“red organic 
Regarding claim 18, Figures 1 and 9-11B of Takata disclose wherein the first bank 40/131 has hydrophilicity and the second bank 32/33 has hydrophobicity (¶¶0090, 0092).
Regarding claim 19, Figures 1 and 9-11B of Takata disclose wherein the organic emission layers 15R, 15G, 15B disposed in the second openings cover the first electrodes 12a-12c and the part of the first bank 40/131 exposed through the second openings.
Regarding claim 20, Figures 1 and 9-11B of Takata disclose wherein parts of the first electrodes 12a-12c exposed by the first bank 40/131 and the second bank 32/33 are defined as emission regions, and the planar shape of the emission regions correspond to the planar shape of the first electrodes 12a-12c (¶0080).
Regarding claim 21, Figures 1 and 9-11B of Takata disclose wherein the first openings are disposed in parallel in the column direction and the row direction, and the first openings simultaneously expose the (1-1)-th, (1-2)-th and (1-3)-th electrodes.
Regarding claim 23, Figures 1 and 9-11B of Takata disclose wherein the second openings are arranged in parallel in the row direction and extend in the column direction.
claim 24, Figures 1 and 9-11B of Takata disclose wherein sub-pixels consecutively disposed in the row direction emit lights in different colors and sub-pixels consecutively disposed in the column direction emit lights in the same color (¶¶0075-0076).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 7, 9-13, 15-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takata in view of Sonoda et al. (US 2012/0087003 A1, hereinafter “Sonoda”).
Regarding claim 2, Takata does not expressly disclose wherein each (1-1)-th electrode has a first concave portion formed on one side thereof neighboring the (1-2)-th electrode, each (1-2)-th electrode has a first convex portion formed on one side thereof neighboring the (1-1)-th electrode and a second convex portion formed on the other side neighboring the (1-3)-th electrode, and each (1-3)-th electrode has a second concave portion formed on one side thereof neighboring the (1-2)-th electrode, the first concave portion faces the first convex portion and the second concave portion faces the second convex portion.
Figures 1-3 and 10 of Sonoda disclose a display device comprising pixels including a plurality of first electrodes 130 (“flat electrode”- ¶0025) wherein the pixels are separated by column banks 110 (“partitions”- ¶0025), wherein the second bank extends zigzag in a column direction.

Additionally, the combined teachings of Takata and Sonoda would disclose the limitation “wherein each (1-1)-th electrode has a first concave portion formed on one side thereof neighboring the (1-2)-th electrode, each (1-2)-th electrode has a first convex portion formed on one side thereof neighboring the (1-1)-th electrode and a second convex portion formed on the other side neighboring the (1-3)-th electrode, and each (1-3)-th electrode has a second concave portion formed on one side thereof neighboring the (1-2)-th electrode, the first concave portion faces the first convex portion and the second concave portion faces the second convex portion”, since each of the first electrodes including the (1-1)-th electrode, (1-2)-th electrode and (1-3)-th electrode would have zigzag side surfaces which include alternating concave portions and convex portions which can be interpreted as the claimed “concave portion[s]” and “convex portion[s]” in claim 2 and which meets the criteria outlined in the claim 2 limitation.

    PNG
    media_image1.png
    1070
    652
    media_image1.png
    Greyscale

Regarding claim 7, the combined teachings, particularly Sonoda discloses wherein the (1-1)-th electrode includes a first part (i.e., the marked region notated as “1st Part”; see above Examiner’s Markup Fig. 10 Sonoda #1) decreasing in width in the row direction in the column direction, and a second part (i.e., the marked region notated as “2nd Part”; see above Examiner’s Markup Fig. 10 Sonoda #1) extending from the first part and increasing in width in the row direction in the column direction.
Regarding claim 9, the combined teachings, particularly Sonoda discloses wherein the first part and the second part are symmetrical with respect to a virtual reference line (i.e., the horizontal dotted line; see above Examiner’s Markup Fig. 10 Sonoda #1) a extending in the row direction.


    PNG
    media_image2.png
    1070
    653
    media_image2.png
    Greyscale

Regarding claim 10, the combined teachings, particularly Sonoda discloses wherein the (1-2)-th electrode includes a first part (i.e., the marked region notated as “1st Part”; see above Examiner’s Markup Fig. 10 Sonoda #2) increasing in width in the row direction in the column direction, and a second part (i.e., the marked region notated as “2nd Part”; see above Examiner’s Markup Fig. 10 Sonoda #2) extending from the first part and decreasing in width in the row direction in the column direction.
Regarding claim 11, the combined teachings, particularly Sonoda discloses wherein the first part and the second part have a planar shape of an isosceles trapezoid (see above Examiner’s Markup Fig. 10 Sonoda #2).
Regarding claim 12, the combined teachings, particularly Sonoda discloses wherein the first part and the second part are symmetrical with respect to a virtual 
Regarding claim 13, the combined teachings, particularly Sonoda discloses wherein the (1-3)-th electrode includes a first part (i.e., the marked region notated as “1st Part”; see above Examiner’s Markup Fig. 10 Sonoda #1) decreasing in width in the row direction in the column direction, and a second part (i.e., the marked region notated as “2nd Part”; see above Examiner’s Markup Fig. 10 Sonoda #1) extending from the first part and increasing in width in the row direction in the column direction.
Regarding claim 15, the combined teachings, particularly Sonoda discloses wherein the first part and the second part are symmetrical with respect to a virtual reference line (i.e., the horizontal dotted line; see above Examiner’s Markup Fig. 10 Sonoda #1) extending in the row direction.
Regarding claim 16, the combined teachings, particularly Sonoda discloses wherein the (1-1)-th electrode and the (1-3)-th electrode neighboring each other are axially symmetrical with respect to a virtual reference line extending in the column direction, since the first electrodes including the (1-1)-th electrode and the (1-3)-th electrode would have similar shapes as the one shown in Figure 10 of Sonoda.
Regarding claim 22, Figures 1 and 9-11B of Takata disclose wherein the second bank extends straight in the column direction.
Takata does not expressly disclose wherein the second bank extends zigzag in the column direction.
Figures 1-3 of Sonoda disclose a display device comprising pixels including a plurality of first electrodes 130 (“flat electrode”- ¶0025) wherein the pixels are separated 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takata such that wherein the second bank extends zigzag in the column direction such that the first electrodes have zigzag side surfaces as taught by Sonoda for the purpose of utilizing a suitable and well-known configuration of the second bank which increases the area of the first electrodes thereby improving the brightness of the display device (Sonoda ¶0041). 
Allowable Subject Matter
Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art of record including Takata and/or Sonoda, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the first part and the second part have a planar shape of a right-angled trapezoid”.
Regarding claim 14, the prior art of record including Takata and/or Sonoda, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the first part and the second part have a planar shape of a right-angled trapezoid”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takata (US 2017/0117339 A1), which discloses a display device with first and second banks which are positioned between different columns of subpixels in the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAY C CHANG/Primary Examiner, Art Unit 2895